UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Date:July,2010 Commission File Number 001-32179 INTEROIL CORPORATION (Exact name of registrant as specified in its charter) THE YUKON TERRITORY, CANADA (State or other jurisdiction of incorporation or organization) 60-92 COOK STREET PORTSMITH, QLD 4870, AUSTRALIA (Address of principal executive offices) Registrant’s telephone number, including area code: (61) 7 4046 4600 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Description of Exhibit Exhibit Description of Exhibit INTEROIL SETS SECOND QUARTER 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INTEROIL CORPORATION Date:July 30,2010 By: /s/Anesti Dermedgoglou Anesti Dermedgoglou Vice President Investor Relations
